UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7689


PHILLIP MARK SHAFER,

                  Plaintiff - Appellant,

             v.

CHRISTINE ELLIS, Individually      &   Officially,   DANA    MAYLON,
Ethics Commissioner,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Peter J. Messittee, Senior District
Judge. (8:08-cv-00482-PJM)


Submitted:    May 28, 2009                    Decided:      June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Phillip Mark Shafer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phillip   Mark   Shafer    seeks        to   appeal      the   district

court’s    order     dismissing   without           prejudice     his   complaint    in

which he asserted that the transcripts of his state trial were

altered.        The notice of appeal was received in the district

court after expiration of the appeal period, but Shafer asserts

that it was filed within the appeal period.                       Because Shafer is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.     Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).        The record does not reveal when Shafer gave the notice

of   appeal     to   prison   officials       for    mailing.       Accordingly,     we

remand the case for the limited purpose of allowing the district

court     to    obtain   this   information          from   the    parties     and   to

determine whether the filing was timely under Fed. R. App. P.

4(c)(1) and       Houston v. Lack.       The record, as supplemented, will

then be returned to this court for further consideration.



                                                                              REMANDED




                                          2